—Appeal by defendant from a judgment of the Supreme Court, Kings County (Coffinas, J.), rendered June 23, 1984, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant contends that the court erroneously accepted his plea of guilty because the plea was not voluntarily given. Having failed to move on this ground either to withdraw his plea prior to the imposition of sentence (see, CPL 220.60 [3]) or to vacate the judgment pursuant to CPL 440.10, the defendant has not preserved this issue for appellate review (see, CPL 470.05 [2]; People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636; People v Mattocks, 100 AD2d 944). Furthermore, were we to review this issue in the interest of justice, vacatur would not be required because the plea was entered into voluntarily, knowingly and intelligently (see, People v Harris, 61 NY2d 9). Defendant, with the advice of counsel, freely bargained for the instant plea and sentence. His sentence of imprisonment was imposed according to that bargain and was well within the statutory limits. Therefore, defendant’s con*918tention that his sentence was harsh and excessive is without merit. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.